DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/28/20 have been fully considered but they are not persuasive. The Inoue reference still anticipates the claims although the rejection has been modified due to amendment.
In response to applicant's argument on page 6 of the Remarks that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second engaging portion is directly arranged at a top surface of the base; the lithium battery is located on the top surface of the base, but not inserted into a cavity of the base) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). A top surface is not defined by the claims. The word “direct” is not recited” A top surface is therefore interpreted by the Office to mean a surface on top of the device. The second engaging portion of Inoue is on a top surface of the base. There is nothing in the claim that suggests that the battery can’t be inserted into a cavity of the base. See modified rejections below.
Applicant asserts on page 7 that charge 100 of Inoue is not L-shaped. The Examiner respectfully disagrees. The amended claim defines the L-shape as “when 9 extending to connecting portion 2. A direction perpendicular to this extending direction would be a side view of the device 100. When viewed from the side, the device 100 has an L shaped as defined in the rejection below: the “-_” of the L is the connection portion 2 and the “I” of the L is the protruding portion 9; the side view is perpendicular to an extending direction of the connecting portion 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2011/0241621 A1).
Regarding claim 1, Inoue discloses an apparatus comprising: a lithium battery 30 provided with a first engaging portion 60 on a bottom surface (see Figure 12); a base 100 is provided with a second engaging portion 50 capable of fitting the first engaging portion 60 of the battery 30 (paragraph 1) and is provided on a top surface of the base 100 (see Figure 5); wherein the base comprises a protruding portion 9 and a connection portion 2, wherein the connecting portion 2 extends from the protruding portion 9 (see Figure 1), and a height of the protruding section 9 is greater than a height of the 2 (see Figure 9, paragraph 88); and an input and output terminals 4 (paragraph 22). Inoue discloses that the base has an L-shape when viewed from the side: the “-_” of the L is the connection portion 2 and the “I” of the L is the protruding portion 9; the side view is perpendicular to an extending direction of the connecting portion 2.
Regarding claim 2, Inoue discloses that the battery 30 has an upper housing 1A and lower housing 1B (see Figure 16) and the lower housing 1B connects to the base 100 away from the upper housing 1A (see Figure 17).
Regarding claim 3, Inoue discloses that the lower housing 1B has an electrical connector 34 and that the engagement portion 60 is a sliding groove (see Figure 12).
Regarding claim 4, Inoue discloses that the lower housing 1B has a mounting recess 36 (paragraph 88).
Regarding claim 5, Inoue discloses that the recess 36 forms a bulge 32 (see Figure 12).
Regarding claim 6, Inoue discloses that the recess 36 and sliding groove 60 are on a horizontal plane (see Figure 12).
Regarding claim 7, Inoue discloses a sliding rail 50 at two sides of an upper surface of the connecting portion 2A, and an electrical connector terminal 3 provided at a middle of a junction between the protruding portion 9 and connection portion 2A (see Figure 10).
Regarding claim 8, Inoue discloses a plurality of holes 51 and 52
Regarding claim 9, Inoue discloses that that the rail 50 engages with groove 60 such that the battery 30 fits with the protruding portion 9 (see Figure 8).
Regarding claim 10, Inoue discloses that connector 34 is electrically connected to terminal 3 (paragraph 83).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725